Appeal by the defendant from an order of the Supreme Court, Queens County (Dunlop, J.), dated September 12, 2003, which, after a hearing pursuant to Corrections Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court’s determination to designate the defendant a level three sex offender was supported by clear and convincing evidence (see Correction Law § 168-n [3]). The court properly assessed 15 points for the defendant’s history of drug abuse in light of the defendant’s admission of past marijuana, PCR and cocaine use. The court also correctly assessed five points for the defendant’s youthful offender adjudication (see People v Moore, 1 AD3d 421 [2003]), given its temporal proximity to the crimes under review and the defendant’s drug abuse history.
The defendant failed to present clear and convincing evidence *388of the existence of special circumstances to warrant a downward departure from his presumptive risk level as determined by the risk assessment instrument (see People v Guarnan, 8 AD3d 545 [2004] ; People v Bottisti, 285 AD2d 841 [2001]). There is no merit to the defendant’s claim of ineffective assistance of counsel. H. Miller, J.E, Cozier, Crane and Skelos, JJ., concur.